In an action for separation, defendant appeals from so much of an order which grants the motion of plaintiff, who is also the receiver in sequestration proceedings, for the examination of seven witnesses with respect to defendant’s past or present interest in a partnership and six corporations. Order modified by striking from the second ordering paragraph all references to the production of books, records, documents and other papers. As so modified, order, insofar as appealed from, affirmed, without costs. If upon the examination of any of these witnesses it appears that defendant has or had an interest in the partnership or in any of the associate or successor corporations, application may be made to the court for further order directing the production of such books, records, documents and other papers as may be necessary to show the nature and extent of such interest. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur. Settle order on notice.